The Court

said they could not grant the motion, because it was not shown what was the proof on which the orders . . r were made by the commissioner. For aught that appears, a plain case of fraud may have been made out before him. If so, the statute, (sess. 42, p. 117, s. 3,) warrants this order; and the court must, till the contrary appear, mtend that the commissioner acted on competent proof.
*But they said, if the affidavit before the commissioner had been shown, and seen to be insufficient, they would have granted the discharge: as if it had contained a mere general allegation of fraud, or a belief of fraud in the discharge, without setting forth facts which would amount to probable cause for such belief.
Motion denied.